DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response applicant’s submission received 05/04/2022.                      .
2.	Claims 1 – 3 and 5 – 20  have been amended. No new matter has been introduced.
3.	Claims 21 - 36 has been cancelled.
4.	Claims 1 – 20 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the application data sheet and filing receipt. 
Domestic benefit has been claim with regards to U.S. National Stage Patent Application of International Application No.: PCT/IB2020/060435, filed November 5, 2020, which claims priority to U. S. Provisional Application No.: 62/930835, filed November 5, 2019.

Oath/Declaration
1.	  The applicant’s oath/declaration filed on 05/04/2022 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 05/05/2022 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 05/04/2022 are acceptable for examination purposes.
Claim objection(s)
1.	Claims 1 and 11 belong to a machine category since it recites . .e.g. ”..a first wireless device ..." and …a network node…”  in the preamble. MPEP 2106 defines a machine as follows:
Machine - a concrete thing, consisting of parts, or of certain devices and combination of devices. Burrv. Duryee, 68 U.S. (lWall.) 531, 570, 17 L. Ed. 650 (1863). This includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result. Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683 (1854). [Emphasis added].[MPEP 2106.03].
In other words a machine must consist of more than one parts, the wireless device/network node  being claimed in claims 1 and 11 only consists of a processor, that is a single part and does not satisfy the definition of a machine as set forth above . This objection can be overcome by adding an additional structure to the machine as claimed to be consistent with the definition above.
Claims 2 – 10 and 12 – 18 are objected to for the same reason presented above. 

Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1, 4 – 8, 11, 14 – 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (WO 2020/059419 A1, the PCT date and foreign application date is relied on , a copy of the translated PCT  document is used in the rejection below and is included for the applicant’s consideration. (The  translated related Japanese application (JP 2020048111) is included for the applicant consideration as well)) in view of  Wang et al. (US 2020/0022119 A1).
Regarding claim 1, Nakashima discloses: A network node ( see figure 11, and its description on page 33, that is a “base station” ) with a first wireless device (see figure 10 and its description on  page 27, “terminal device”) , the network node comprising:
 processing circuitry (figure 11, description on page 33, “processing unit 34”) configured to:
 assign a control resource set, CORESET, search area identifier, CS-ID, to a first wireless device [see second paragraph on page 21: a setting is sent to the wireless device that involves an index for a given search area in a single CORESET. In other words the index with regards to the search area that pertaining to the CORESET is assigned to  the wireless terminal and  assist the terminal  where to perform its search within that  CORESET]
cause signaling of a CORESET including data for a first wireless device  [see the first paragraph of page 21. That is, the CORSET is signaled to the terminal which involves a controlresourcesetID. In other words the control information of the CORESET helps the wireless device known  where to look for resources such as  PDCCH data  pertaining to the CORESET]. [This is also seen in ¶ 0119 of the secondary reference of WANG used below ] the data being searchable within the CORESET based at least on an offset derivable from the CS-ID. [see the second paragraph on page 21, that is the setting which is associated and assigned to the terminal includes a  search area index  indicates a cycle and offset of the search area. It is mentioned later in the second paragraph the search area involves the OFDM symbol/CCE level to monitor or search for data (PDCCH) within the CORSET]
Nakashima discloses every aspect of claim 1 except one detail, that is,  the offset is derivable from the CS-ID, the primary reference mentions the OFFSET is associated with the search area setting that is related to an index however to cure the above missing feature the secondary reference of   Wang is relied on see the last line of ¶ 0039 and ¶ 0147, that is the second offset value is determined on the identifier of the second search space , whereby a search space is within a given CORESET (see the last line of ¶ 0096). Note in figure 8C and the latter part of ¶ 0018 states that both search spaces can be located in a single CORESET and ¶ 0018 states that the offset value can be determined from the Identifier of the search spaces pertaining to two  PDCCH located in a single CORESET.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakashima’s system in view of Wang.  The motivation for making the above modification would have been for the improvement of transmission efficiency and reliability [see ¶ 0004 of Wang].


	Claims 11 and 19 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such elements as a processor pertaining to the wireless device is  clearly seen in the reference of Wang see figures 15 – 16.
Note to applicant:
1.  The provisional application 62/930835 dated 11/05/2019 which claims benefit to this application  was thoroughly checked with regards to the use of the word “offset” and found that the word “offset” was used only once on page 24 of the provisional application. The way in which the word “offset” used in the  claim language is not consistent with that of the provisional application and is left to the examiner to interpret the meaning of  offset in view of the provisional application. In other words it is well known that a given bandwidth part possesses a CORSET and a single CORESET may have multiple PDCCH and  in order for the terminal to  find these PDCCHs’, different search space/area is define for the UE to search. In other words the resource elements that houses two PDCCH in a single CORESET can be some miliseconds/gap  away from each other. This gap can be refer to as an offset, in which  the terminal when receiving  the search space ID  is able to derive this gap and begin searching for a particular PDCCH in the CORESET.  This gap between the search space can be interpreted as an offset, however the provisional applicant does not disclose the above interpretation which leads the examiner to interpret the term offset in another way , with respect to PCT/IB2020/060435,  as the starting point/position of the first resource element that the terminal must begin searching with regards to  each search space in order to obtain the PDCCH in a single CORESET. In other words when the terminal receives the area ID it will derive the starting position of the search space or beginning resource element of the search space and begin searching to obtain the PDCCH in a given CORESET, which appears to be an interpretation of the term “offset” in the PCT application . Such interpretation can be found in the references below and when combined with the primary reference set forth above will render the independent claim to be obvious to a person having ordinary skill in the art:
A.  Xu et al. (US 2022/0225330 A1), see ¶0070
B.  Yuan et al. (US 2021/0409094) see ¶ 0056
C.  Hang et al. (US 2021/0168775 A1), the last sentence of ¶ 0022. 

    In conclusion multiple interpretation results over the use of the word “offset” in view of the provisional application 62/930,835 and PCT/IS2020/060435. Although  the claims are interpreted in view of the  specification information/specificity from the specification should not be  imported into the claim language.  The claims are rejected as best understood. 


 	Claim 4, Nakashima further discloses: The network node of Claim 1, wherein the offset associated with the CS-ID corresponds to an offset into a common search area of the CORESET; [page 24, second paragraph, the CSS (common search space) houses the PDCCH in a given CORESET , see also the 4th paragraph of page 17] and the data included in the CORESET being positioned at the offset.  [see second paragraph of page 21, that is, the search  is positioned at the offset that is indicated to the terminal within a given CORESET. See also figure 8c of Wang, that is, the search space in a given CORESET involves an offset in which the terminal has to perform its search. Wang also discloses in the last sentence of ¶ 0018 both search spaces can be located in a single CORESET].

 	Claims 14 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

 	Claim 5, Nakashima in view of Wang further discloses: The network node [see second paragraph of page 21, that is, the search is positioned at the offset that is indicated to the terminal within a given CORESET. See also figure 8c of Wang, that is, the search space in a given CORESET involves an offset in which the terminal has to perform its search. It is implied that the encoding is done in the search area so that each UE can identify and decoded its respective information in the search pace at the offset  of the CORESET. Wang also discloses in the last sentence of ¶ 0018 both search spaces can be located in a single CORESET].

Claim 15  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.

 	Claim 6, Wang further discloses: The network node  [figure 8c: in search space 1, the terminal will search in a predefined  set of CCE after offset 2, the common search space is seen in ¶ 00100. See also Nakashima: page 24, second paragraph, the CSS (common search space) houses the PDCCH in a given CORESET , see also the 4th paragraph of page 17. Wang also discloses in the last sentence of ¶ 0018 both search spaces can be located in a single CORESET].

 	Claim 16  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.

Claim 7, Nakashima in view of Wang further discloses: The network node Claim 1, wherein the processing circuitry [Nakashima: see the second paragraph on page 21, that is, the setting which is earlier tied to the search area index  indicates a cycle and offset of the search area. It is mentioned later in the second paragraph the search area involves the OFDM symbol/CCE level to monitor or search for data (PDCCH) within the CORSET,   Wang: see the last line of ¶ 0039, that is the second offset value is determined on the identifier of the second search space see also ¶ 0147 , whereby a search space is within a given CORESET (see the last line of ¶ 0096). Note in figure 8C and the latter part of ¶ 0018 states that both search spaces can be located in a single CORESET and ¶ 0018 states that the offset value can be determined from the Identifier of the search spaces pertaining to two  PDCCH located in a single CORESET].

 	Claim 8, Wang further disclose: The network node Claim 1, wherein the offset is based at least on an aggregation level associated with the CORESET. [¶ 0167, ¶ 0169, the CCE number is known as  the aggregation level (see the last sentence of ¶ 0087) of transmitting the PDCCH. In ¶ 0169 when the UE obtains the offset it is able to determine the CCE (aggregation level) in the CORESET].

 	Claim 17  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 8.






Allowable Subject Matter
1.	Claims 2 – 3, 9 – 10, 12 – 13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        v